DETAILED ACTION
This is in response to the Amendment filed 7/13/2022 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9, 10-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Öfverstedt (US 2018/0058697) in view of Lundgren et al. (EP 3301367 A1) and Hockley et al. (US 2020/0018483).
Regarding Independent Claim 1, Öfverstedt teaches (Figures 1-5) a burner (72) for a turbomachine (46), the burner (72) comprising:
a main body (98) comprising an outer surface (the surface of 98 facing 68; see Figures 2-4) defining an interior (at 22; see Figures 2-4), the main body (98) having an upstream end (at the left side of Figures 2-4) axially spaced from (see Figures 2-4) a downstream end (at the right side of Figures 2-4) with respect to an axial centerline (see the dashed line illustrated in Figure 3) of the burner (72); the outer surface (the surface of 98) comprising a burner front face (schematically shown at 100 in Figure 2) at the downstream end (at the right side of Figures 2-4) of the main body (98);
an annular air plenum (at 110) defined in the main body (98) radially inwardly from (see Figure 4) the outer surface (the surface of 98 facing 68; see Figures 2-4); and
a cooling air passage (108) extending from the outer surface (see Figure 2) to the annular air plenum (at 110; see Figures 2-4 and Paragraph 0056).
Öfverstedt does not teach a plurality of cooling channels circumferentially spaced apart from one another along the burner front face, each cooling channel of the plurality of cooling channels extending from a respective inlet in fluid communication with the annular air plenum to a respective outlet defined in the outer surface upstream of the burner front face, wherein the inlet is axially inward of the outlet such that each cooling channel of the plurality of cooling channels extends towards the upstream end of the main body.
Lundgren teaches (Figures 1-11) a cooling air passage (shown at 6; see Figures 4-6) that is separated from (see Paragraph 0100 and Figures 2 and 11) the fuel line (8) and fuel nozzles (3), the cooling air passage (shown at 6; see Figures 4-6) extending from the outer surface (see Figures 4-5) to an annular air plenum (at 35, 36), the annular air plenum (at 35, 36) defined in a main body (at 2) radially inwardly from an outer surface of the main body (see Figures 2-7), and a plurality of cooling channels (a circumferential row of channels 42) circumferentially spaced apart from one another (see Figures 2-5) along the burner front face (23), each cooling channel (channels 42 in a circumferential row; see Figures 2-5) extending from a respective inlet (from 36; see Figures 4-6) in fluid communication with the annular air plenum (at 35, 36) to a respective outlet (see the flow arrows in Figure 6) defined in the outer surface (the outer surface of body 2; see Figures 4-7) upstream of the burner front face (schematically shown at 23 in Figures 4 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Öfverstedt to include the plurality of cooling channels circumferentially spaced apart from one another along the burner front face, each cooling channel of the plurality of cooling channels extending from a respective inlet in fluid communication with an annular air plenum to a respective outlet defined in the outer surface upstream of the burner front face, as taught by Lundgren, in order to provide effective cooling for combustor parts that experience high temperatures (see Paragraphs 0002-0004 and 0009-0012 of Lundgren). Although Lundgren teaches that plenum may include structure that supports diversion of cooling fluid into the interior of the struts (Paragraph 0082), Öfverstedt in view of Lundgren does not teach an inlet of the cooling channel is axially inward of the outlet such that each cooling channel of the plurality of cooling channels extends towards the upstream end of the main body.
Hockley teaches (Figures 1-6) an inlet (at 39, see annotation below) of a cooling channel (annotated below) that is axially inward of the outlet (see annotation below) such that each cooling channel (34) of the plurality of cooling channels (see Figures 2-3) extends towards the upstream end (see Figure 2 annotated below) of the main body (at 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Öfverstedt in view of Lundgren to have the inlet of the cooling channel be axially inward of the outlet such that each cooling channel of the plurality of cooling channels extends towards the upstream end of the main body, as taught by Hockley, in order to divide the channel into a plurality of individual sub-channels (Paragraph 0081 of Hockley) and to include a structure that supports diversion of the cooling fluid (Paragraph 0082 of Lundgren).

    PNG
    media_image1.png
    964
    1000
    media_image1.png
    Greyscale

Regarding Claim 2, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt in view of Lundgren and Hockley does not teach, as discussed so far, wherein the plurality of cooling channels is oriented along the burner front face.
Lundgren teaches (Figures 1-11) wherein the plurality of cooling channels (at 42) is oriented along (see Figures 2-6) the burner front face (at 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Öfverstedt in view of Lundgren and Hockley to include the plurality of cooling channels oriented along the burner front face, as taught by Lundgren, for the same reasons discussed above in claim 1.
Regarding Claim 3, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt in view of Lundgren and Hockley does not teach, as discussed so far, wherein the outer surface further defines a lip axially upstream from the respective outlets of the plurality of cooling channels, the lip extending radially beyond the respective outlets.
Lundgren teaches (Figures 1-11) wherein the outer surface (see annotation below) further defines a lip (annotated below) axially upstream from (see annotation below) the respective outlets (see the flow arrows in Figure 6) of the plurality of cooling channels (at 42), the lip (annotated below) extending radially beyond (see annotation below) the respective outlets (see the flow arrows in Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Öfverstedt in view of Lundgren and Hockley to have the outer surface define a lip axially upstream from the respective outlets of the plurality of cooling channels, the lip extending radially beyond the respective outlets, as taught by Lundgren, for the same reasons discussed above in claim 1.

    PNG
    media_image2.png
    615
    1001
    media_image2.png
    Greyscale

It is noted that the term “lip” has been interpreted using Oxford dictionary’s definition “a rounded, raised, or extended piece along an edge”. https://www.lexico.com/en/definition/lip 
Regarding Claim 4, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt in view of Lundgren and Hockley does not teach, as discussed so far, wherein each of the plurality of cooling channels has a constant internal diameter.
Lundgren teaches (Figures 1-11) wherein each of the plurality of cooling channels (at 42) has a constant internal diameter (see Figures 4-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Öfverstedt in view of Lundgren and Hockley to have the plurality of cooling channels include a constant internal diameter, as taught by Lundgren, for the same reasons discussed above in claim 1.
Regarding Claim 7, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt further teaches (Figures 1-5) an annular fuel plenum (at 112) located axially upstream from a wall of a combustion chamber (at 70; see Figures 3-4) and connecting each pilot burner (100; see Paragraph 0058). Öfverstedt in view of Lundgren and Hockley does not teach, as discussed so far, an annular air plenum downstream from the annular fuel plenum, wherein the cooling air passage extends through the annular fuel plenum.
Lundgren teaches (Figures 1-11) an annular air plenum (at 35, 36) located downstream from a wall of the combustion chamber (14; see Figures 2-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Öfverstedt in view of Lundgren and Hockley to have the annular air plenum of the plurality of cooling channels located downstream from a wall of the combustion chamber, as taught by Lundgren, for the same reasons discussed above in claim 1. Öfverstedt in view of Lundgren and Hockley does not teach, and discussed so far, a cooling air passage extending through an annular fuel plenum.
Hockley teaches (Figures 1-6) wherein a cooling air passage (the dotted arrows Figures 4-5) extends through (see Figures 4-5) an annular fuel plenum (at B; see Figures 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Öfverstedt in view of Lundgren and Hockley to include concept of a cooling air passage extending through an annular fuel plenum, as taught by Hockley, in order for fuel and air to at least partially run in an interlocking manner, in order to cool the surface region of the burner tip to  provide an improved cooling effect (see Paragraph 0087 of Hockley).
Regarding Claim 8, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt further teaches (Figures 1-5) a pilot nozzle (at 28) positioned radially inwardly from the annular fuel plenum (at 112) and radially inward from (see Figure 4) the discharge end (at 102) of the nozzle (at 28), the pilot nozzle (at 28) having an air inlet (at 40) defined in the upstream end (see Figures 3-4) of the burner (72), a fuel inlet (at 38) downstream of (see Figure 4) the air inlet (at 40) fluidly coupled to (via 44) the annular fuel plenum (at 112), and an outlet (at 102) defined in the burner front face (schematically shown at 100 in Figure 2). Öfverstedt in view of Lundgren and Hockley does not teach, as discussed so far, wherein the annular air plenum is located at the discharge end of the nozzle.
Lundgren teaches (Figures 1-11) an annular air plenum (at 35, 36) located at the discharge end (see Figures 2-4 and 11) of the nozzle (3) such that the nozzle (at 3) is positioned radially inward from (see Figure 11) the annular air plenum (at 35, 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Öfverstedt in view of Lundgren and Hockley to have the annular air plenum located at the discharge end of the nozzle such that the nozzle is positioned radially inward from the annular air plenum, as taught by Lundgren, for the same reasons discussed above in claim 1.
Regarding Claim 9, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt in view of Lundgren and Hockley does not teach, as discussed so far, wherein one or more cooling flow channels of the plurality of cooling flow channels is curvilinear and surrounds the outlet of the pilot nozzle such that the one or more cooling flow channels of the plurality of cooling flow channels curves partially around the outlet of the pilot nozzle as the one or more cooling flow channels of the plurality of cooling flow channels extends between the inlet and the outlet.
Lundgren teaches (Figures 1-11) wherein one or more cooling flow channels (see annotation below) of the plurality of cooling flow channels (from 36 to 30’) is curvilinear surrounds the outlet (see Figures 2-3 and annotation below) of the pilot nozzle (3) such that the one or more cooling flow channels (from 36 to 30’; see annotation below) curves partially around (see annotation below) the outlet of the pilot nozzle (annotated below) as the one or more cooling flow channels (from 36 to 30’; see annotation below) extends between an inlet and an outlet (see Figure 11, annotated below).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Öfverstedt in view of Lundgren and Hockley to have one or more cooling flow channels of the plurality of cooling flow channels is curvilinear and surrounds the outlet of the pilot nozzle such that the one or more cooling flow channels of the plurality of cooling flow channels curves partially around the outlet of the pilot nozzle as the one or more cooling flow channels of the plurality of cooling flow channels extends between the inlet and the outlet, as taught by Lundgren, for the same reasons discussed above in claim 1.
As discussed above, Lundgren teaches that plenum may include structure that supports diversion of cooling fluid into the interior of the struts (Paragraph 0082) and Hockley teaches (Figures 1-6) an inlet (at 39, see annotation above) of a cooling channel (annotated above) that is axially inward of the outlet (see annotation above) such that each cooling channel (34) of the plurality of cooling channels (see Figures 2-3) extends towards the upstream end (see Figure 2 annotated above) of the main body (at 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Öfverstedt in view of Lundgren to have the location of the inlet of the cooling channel be axially inward of the outlet such that each cooling channel of the plurality of cooling channels extends towards the upstream end of the main body, as taught by Hockley, for the reasons discussed above in claim 1.

    PNG
    media_image3.png
    740
    1053
    media_image3.png
    Greyscale

Regarding Claim 10, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt in view of Lundgren and Hockley does not teach, as discussed so far, wherein the plurality of cooling channels is configured to cool the burner front face and to provide a flow of air for purging a cavity disposed radially between a lip and a wall.
Lundgren teaches (Figures 1-11) wherein the plurality of cooling channels (at 42) is configured to cool (due to the arrangement shown in Figures 2-7) the burner front face (at 23) and to provide a flow of air (see flow arrows in Figure 6) for purging a cavity (a space between 23 and 14; see Figure 2) disposed radially between a lip (annotated above) and a wall (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Öfverstedt in view of Lundgren and Hockley to have the plurality of cooling circuits is configured to cool the burner front face and to provide a flow of air for purging a cavity disposed radially between the lip and a wall, as taught by Lundgren, for the same reasons discussed above in claim 1.

Regarding Independent Claim 11, Öfverstedt teaches (Figures 1-5) a turbomachine (46), comprising:
a compressor section (56);
a turbine section (60); and
a combustor section (12) comprising a plurality of burners (72; see Figure 1 and Paragraph 0048), each burner (72) comprising:
	a main body (98) comprising an outer surface (the surface of 98 facing 68; see Figures 2-4) and defining an interior (at 22; see Figures 2-4), the main body (98) having an upstream end (at the left side of Figures 2-4) axially spaced from (see Figures 2-4) a downstream end (at the right side of Figures 2-4) with respect to an axial centerline (see the dashed line illustrated in Figure 3) of the burner (72), the outer surface (the surface of 98) comprising a burner front face (schematically shown at 100 in Figure 2) at the downstream end (at the right side of Figures 2-4) of the main body (98);
	an annular air plenum (at 110) defined in the main body (98) radially inwardly from (see Figure 4) the outer surface (the surface of 98 facing 68; see Figure 2-4); and
	a cooling air passage (108) extending from the outer surface (see Figure 2) to the annular air plenum (at 110; see Figures 2-4 and Paragraph 0056).
Öfverstedt does not teach a plurality of cooling channels circumferentially spaced apart from one another along the burner front face, each cooling channel of the plurality of cooling channels extending from a respective inlet in fluid communication with the annular air plenum to a respective outlet defined in the outer surface upstream of the burner front face, wherein the inlet is axially inward of the outlet such that each cooling channel of the plurality of cooling channels extends towards the upstream end of the main body.
Lundgren teaches (Figures 1-11) a cooling air passage (shown at 6; see Figures 4-6) that is separated from (see Paragraph 0100 and Figures 2 and 11) the fuel line (8) and fuel nozzles (3), the cooling air passage (shown at 6; see Figures 4-6) extending from the outer surface (see Figures 4-5) to an annular air plenum (at 35, 36), the annular air plenum (at 35, 36) defined in a main body (at 2) radially inwardly from an outer surface of the main body (see Figures 2-7), and a plurality of cooling channels (a circumferential row of channels 42) circumferentially spaced apart from one another (see Figures 2-5) along the burner front face (23), each cooling channel (channels 42 in a circumferential row; see Figures 2-5) extending from a respective inlet (from 36; see Figures 4-6) in fluid communication with the annular air plenum (at 35, 36) to a respective outlet (see the flow arrows in Figure 6) defined in the outer surface (the outer surface of body 2; see Figures 4-7) upstream of the burner front face (schematically shown at 23 in Figures 4 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Öfverstedt to include the plurality of cooling channels circumferentially spaced apart from one another along the burner front face, each cooling channel of the plurality of cooling channels extending from a respective inlet in fluid communication with an annular air plenum to a respective outlet defined in the outer surface upstream of the burner front face, as taught by Lundgren, in order to provide effective cooling for combustor parts that experience high temperatures (see Paragraphs 0002-0004 and 0009-0012 of Lundgren). Although Lundgren teaches that plenum may include structure that supports diversion of cooling fluid into the interior of the struts (Paragraph 0082), Öfverstedt in view of Lundgren does not teach an inlet of the cooling channel is axially inward of the outlet such that each cooling channel of the plurality of cooling channels extends towards the upstream end of the main body.
Hockley teaches (Figures 1-6) an inlet (at 39, see annotation above) of a cooling channel (annotated above) that is axially inward of the outlet (see annotation above) such that each cooling channel (34) of the plurality of cooling channels (see Figures 2-3) extends towards the upstream end (see Figure 2 annotated above) of the main body (at 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Öfverstedt in view of Lundgren to have the inlet of the cooling channel be axially inward of the outlet such that each cooling channel of the plurality of cooling channels extends towards the upstream end of the main body, as taught by Hockley, in order to divide the channel into a plurality of individual sub-channels (Paragraph 0081 of Hockley) and to include a structure that supports diversion of the cooling fluid (Paragraph 0082 of Lundgren).
Regarding Claim 12, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt in view of Lundgren and Hockley does not teach, as discussed so far, wherein the plurality of cooling channels is oriented along the burner front face.
Lundgren teaches (Figures 1-11) wherein the plurality of cooling channels (at 42) is oriented along (see Figures 2-6) the burner front face (at 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Öfverstedt in view of Lundgren and Hockley to include the plurality of cooling channels oriented along the burner front face, as taught by Lundgren, for the same reasons discussed above in claim 11.
Regarding Claim 13, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt in view of Lundgren and Hockley does not teach, as discussed so far, wherein the outer surface further defines a lip axially upstream from the respective outlets of the plurality of cooling channels, the lip extending radially beyond the respective outlets.
Lundgren teaches (Figures 1-11) wherein the outer surface (see annotation above) further defines a lip (annotated above) axially upstream from (see annotation above) the respective outlets (see the flow arrows in Figure 6) of the plurality of cooling channels (at 42), the lip (annotated above) extending radially beyond (see annotation above) the respective outlets (see the flow arrows in Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Öfverstedt in view of Lundgren and Hockley to have the outer surface define a lip axially upstream from the respective outlets of the plurality of cooling channels, the lip extending radially beyond the respective outlets, as taught by Lundgren, for the same reasons discussed above in claim 11.
It is noted that the term “lip” has been interpreted using Oxford dictionary’s definition “a rounded, raised, or extended piece along an edge”. https://www.lexico.com/en/definition/lip 
Regarding Claim 14, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt in view of Lundgren and Hockley does not teach, as discussed so far, wherein each of the plurality of cooling channels has a constant internal diameter.
Lundgren teaches (Figures 1-11) wherein each of the plurality of cooling channels (at 42) has a constant internal diameter (see Figures 4-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Öfverstedt in view of Lundgren and Hockley to have the plurality of cooling channels include a constant internal diameter, as taught by Lundgren, for the same reasons discussed above in claim 1.
Regarding Claim 18, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt further teaches (Figures 1-5) an annular fuel plenum (at 112) located axially upstream from a wall of a combustion chamber (at 70; see Figures 3-4) and connecting each pilot burner (100; see Paragraph 0058). Öfverstedt in view of Lundgren and Hockley does not teach, as discussed so far, an annular air plenum downstream from the annular fuel plenum, wherein the cooling air passage extends through the annular fuel plenum.
Lundgren teaches (Figures 1-11) an annular air plenum (at 35, 36) located downstream from a wall of the combustion chamber (14; see Figures 2-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Öfverstedt in view of Lundgren and Hockley to have the annular air plenum of the plurality of cooling channels located downstream from a wall of the combustion chamber, as taught by Lundgren, for the same reasons discussed above in claim 1. Öfverstedt in view of Lundgren and Hockley does not teach wherein the cooling air passage extends through the annular fuel plenum.
Hockley teaches (Figures 1-6) wherein a cooling air passage (the dotted arrows Figures 4-5) extends through (see Figures 4-5) an annular fuel plenum (at B; see Figures 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Öfverstedt in view of Lundgren and Hockley to include the cooling air passage extending through the annular fuel plenum, as taught by Hockley, in order for fuel and air to at least partially run in an interlocking manner, in order to cool the surface region of the burner tip to  provide an improved cooling effect (see Paragraph 0087 of Hockley).
Regarding Claim 19, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt further teaches (Figures 1-5) a pilot nozzle (at 28) positioned radially inwardly from the annular fuel plenum (at 112) and radially inward from (see Figure 4) the discharge end (at 102) of the nozzle (at 28), the pilot nozzle (at 28) having an air inlet (at 40) defined in the upstream end (see Figures 3-4) of the burner (72), a fuel inlet (at 38) downstream of (see Figure 4) the air inlet (at 40) fluidly coupled to (via 44) the annular fuel plenum (at 112), and an outlet (at 102) defined in the burner front face (schematically shown at 100 in Figure 2). Öfverstedt in view of Lundgren and Hockley does not teach, as discussed so far, wherein the annular air plenum is located at the discharge end of the nozzle.
Lundgren teaches (Figures 1-11) an annular air plenum (at 35, 36) located at the discharge end (see Figures 2-4 and 11) of the nozzle (3) such that the nozzle (at 3) is positioned radially inward from (see Figure 11) the annular air plenum (at 35, 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Öfverstedt in view of Lundgren and Hockley to have the annular air plenum located at the discharge end of the nozzle such that the nozzle is positioned radially inward from the annular air plenum, as taught by Lundgren, for the same reasons discussed above in claim 1.
Regarding Claim 20, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt in view of Lundgren and Hockley does not teach, as discussed so far, wherein one or more cooling flow channels of the plurality of cooling flow channels surrounds the outlet of the pilot nozzle.
Lundgren teaches (Figures 1-11) wherein one or more cooling flow channels (42) of the plurality of cooling flow channels (42) surrounds the outlet (see Figures 2-3) of the pilot nozzle (3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Öfverstedt in view of Lundgren and Hockley to have one or more cooling flow channels of the plurality of cooling flow channels surrounds the outlet of the pilot nozzle, as taught by Lundgren, for the same reasons discussed above in claim 1.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Öfverstedt (US 2018/0058697) in view of Lundgren et al. (EP 3301367 A1) and Hockley et al. (US 2020/0018483) as applied to claims 1 and 11 above, and further in view of Freeman et al. (US 2019/0249876).
Regarding Claims 5 and 15, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt in view of Lundgren and Hockley does not teach wherein each of the plurality of cooling channels has a varying internal diameter.
Freeman teaches (Figures 1-9) cooling channels (94) having a varying internal diameter (see Figures 6 and 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Öfverstedt in view of Lundgren and Hockley to have the cooling channels have varying internal diameter, as taught by Freeman, in order to increase the velocity and length of air exiting the passage (Paragraph 0084 of Freeman). 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Öfverstedt (US 2018/0058697) in view of Lundgren et al. (EP 3301367 A1) and Hockley et al. (US 2020/0018483) as applied to claims 1 and 14 above, and further in view of Johnson et al. (US 2014/0202163).
Regarding Claims 6 and 17, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt in view of Lundgren and Hockley does not teach wherein each of the plurality of cooling channels is substantially curvilinear.
Johnson teaches (Figures 1-10) cooling channels (82, 120) that are substantially curvilinear (see Figures 4-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Öfverstedt in view of Lundgren to have the cooling channels be substantially curvilinear, as taught by Johnson, in order to provide increased cooling (Paragraph 0021 of Johnson).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Öfverstedt (US 2018/0058697) in view of Lundgren et al. (EP 3301367 A1) and Hockley et al. (US 2020/0018483) as applied to claim 11 above, and further in view of Hase et al. (WO 2014/177371 A1).
Regarding Claim 16, Öfverstedt in view of Lundgren and Hockley teaches the invention as claimed and as discussed above. Öfverstedt in view of Lundgren and Hockley does not teach wherein the constant internal diameter is up to about 0.15 inches.
Hase teaches (Paragraph 0027) that the cooling of the nozzle surface can be set particularly easily due to the higher and defined cooling pressure by means of the size of cooling fluid channels supplying the cooling fluid outlets. Therefore, the size or diameter of the cooling channels are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the adjustment of the size or diameter of the cooling channels leads to an increase in cooling fluid pressure passing through the outlets to provide cooling of the nozzle surface. 
Therefore, since the general conditions of the claim, i.e. that the size or diameter of holes can be adjusted, were taught in the prior art by Hase, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the size of the cooling passages, as taught by Hase, in order to easily set the cooling of the nozzle surface due to the higher and defined cooling fluid pressure. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741